45 F.3d 426NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Arthur Lee GOODEN, II, Plaintiff Appellant,v.DAWSON, Correctional Officer;  Lonnie M. Saunders;  JohnDoe;  Laprade, Correctional Officer;  F. S. Taylor,Assistant Warden/ Programs;  Rob Bird, Treatment ProgramsSupervisor;  Viki Kennedy, Receiving Correctional Officer;Mr. Strange, Orientation Counselor;  Cheryl Miller, BusinessManager;  Jack Lee, Assistant Warden, Operations;  CaptainDay, Acting Chief of Security;  Mr. Dinkle, CommisaryManager, Defendants Appellees,andVirginia Department Of Corrections, Defendant.
No. 94-6768.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 13, 1994.Decided:  Dec. 29, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-93-526-R)
Arthur Lee Gooden, II, Appellant Pro Se.  Pamela Anne Sargent, Assistant Attorney General, Richmond, VA, for Appellees.
W.D.Va.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gooden v. Dawson, No. CA-93-526-R (W.D.Va. June 10, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.